UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CommonWealth Realty Partners, Inc. (Name of small business issuer in its charter) Nevada 27-1219412 (State or otherjurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporationor organization) Classification Code Number) Identification Number) 50 Federal Street Newburyport, MA 01950 (Address and telephone number of registrant's principal executive officesand principal place of business) Chris Cronin President and Chief Executive Officer 50 Federal Street
